COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                           NO. 02-16-00259-CV
                           NO. 02-16-00260-CV


THE CITY OF FORT WORTH AND                          APPELLANTS
DAVID COOKE, IN HIS OFFICIAL
CAPACITY AS CITY MANAGER

                                    V.

STEPHANNIE LYNN RYLIE,                               APPELLEES
UNITED LAND HOLDING, LTD.,
NORTH TEXAS AMUSEMENTS,
LLC, TEXAS C&D AMUSEMENTS,
INC., BRIAN AND LISA SCOTT
D/B/A TSCA AND D/B/A RIVER
BOTTOM PUB, DSLH, INC.,
PROGRESSIVE AMUSEMENT,
INC., ARS GROUP, INC.,
PARVINDER ‘PAUL’ SIDHU, ET AL.

                                 ----------

         FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY
            TRIAL COURT NO. 017-276483-15, 017-276483-15

                                 ----------

                      MEMORANDUM OPINION1

     1
     See Tex. R. App. P. 47.4.
                                     ----------

      Having considered the petitions for permissive interlocutory appeal2 of

Appellants the City of Fort Worth and David Cooke, in his official capacity as city

manager, we deny the petitions.3

                                                   PER CURIAM

PANEL: GABRIEL, GARDNER, and WALKER, JJ.

DELIVERED: August 29, 2016




      2
       See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(d) (West Supp. 2016);
see also Tex. R. App. P. 28.3(a), (j).
      3
       See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(f).

                                         2